PER CURIAM.
Richard DeLisi appeals the summary denial of his motion for rehearing of the denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court denied the motion for rehearing as untimely filed. DeLisi’s motion for rehearing was filed in the circuit court clerk’s office twenty days after the order denying relief was rendered. However, the certificate of service reflects that the motion for rehearing was timely placed in the hands of prison officials. Accordingly, the motion was timely filed and must be considered on its merits. See Thompson v. State, 761 So.2d 324 (Fla.2000).
Reversed and remanded.
GREEN, A.C.J., and STRINGER and DAVIS, JJ., concur.